Citation Nr: 9915859	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia, with history of ulcerative colitis 
and ulcerative proctitis, status post colonoscopy. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of both shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for the 
disabilities at issue, and assigned the initial ratings set 
forth on the title page of this decision. Fenderson v. West, 
12 Vet.App.119 (1999).

The issue of increased rating for the gastrointestinal 
disorder is addressed in the remand appended to this 
decision.


FINDING OF FACT

The veteran's traumatic arthritis of both shoulders is 
currently manifested by x-ray evidence of arthritic 
involvement with limitation of motion and complaints of 
shoulder pain bilaterally.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 10 
percent for traumatic arthritis of the left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (1998).

2.  The schedular criteria for a disability rating of 10 
percent for traumatic arthritis of the right shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Service medical records disclose complaints in June 1987, 
August 1991, and November 1991 for shoulder pain  In August 
1991, the veteran complained of a tingling sensation and some 
circulation difficulty in his left hand, fingers, and 
shoulder.  He was able to reproduce these symptoms in the 
left upper extremity with elevation and turning his head to 
the right.  The left upper extremity was found 
neurovascularly intact, with no muscle wasting.  The shoulder 
was considered normal.  The assessment was question of 
thoracic outlet syndrome.  The veteran's July 1996 retirement 
examination was negative as to a shoulder disorder.  

A VA general medical examination in January 1997 noted a 
reported history of remote injuries to both shoulders.  No 
surgery was done and no fractures noted.  The veteran 
currently complained that he experienced pain in both 
shoulders after doing pushups or lifting weights by bench 
press or when he worked with his arms elevated over his head.  
Examination of the shoulders revealed no tenderness, 
deformity, edema, or increased heat.  The forward elevation 
of the right shoulder was limited to 140 degrees, abduction 
limited to 150 degrees, external rotation limited to 70 
degrees; internal rotation limited to 80 degrees.  
Examination of the left shoulder revealed that forward 
elevation was limited to 145 degrees, abduction limited to 
143 degrees, external rotation limited to 74 degrees, and 
internal rotation limited to 55 degrees.  X-rays of the right 
and left shoulders revealed moderate degenerative changes of 
the glenohumeral joints and flattening of the glenoids.  The 
diagnosis was degenerative joint disease, both shoulders.  

During his Board hearing, the veteran testified that he was 
unable to raise his hands over his head for any period of 
time without pain and that he believed he had lost strength 
in his shoulders.  This caused him difficulty in doing 
exercises, particularly in lifting weights.  He described 
occasional sharp, knife-like pain, and some loss of 
circulation, resulting in numbness when working with his arms 
above his head.  He did not take medication for this 
disorder, nor had he been treated by a physician.  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5003, which provides that arthritis, established 
by x-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  In the absence 
of limitation of motion, a 20 percent evaluation may be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent evaluation may be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  

In applying the regulation to this veteran's case, his 
arthritis is evaluated under 4.71a, Diagnostic Code 5201, 
which provides that a limitation of motion of the arm to 25 
degrees from the side warrants a 40 percent rating for the 
major arm and a 30 percent rating for the minor arm.  
Limitation of to midway between side and shoulder level 
warrants a 30 percent rating for the major arm and a 20 
percent rating for the minor arm.  If limited to shoulder 
level, a 20 percent rating is warranted for the major arm and 
the minor arm.  

The VA rating schedule indicates that normal shoulder flexion 
is considered to be 0 to 180 degrees; abduction 0 to 180 
degrees; and shoulder external and internal rotation 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I.  A compensable rating 
under Diagnostic Code 5201 would require limitation of motion 
of the arm to shoulder level or 90 degrees.  Since the 
veteran is able to flex and abduct both shoulders to more 
than 140 degrees without pain, swelling, or muscle spasm, a 
compensable rating for the right of left shoulder 
disabilities under Diagnostic Code 5201 would not be 
warranted.  

However, the existence of arthritis in each shoulder has been 
confirmed by x-ray.  In addition, the clinical evidence shows 
limitation of flexion, abduction and rotation of each 
shoulder, albeit to a noncompensable degree.  Finally, the 
veteran has testified that the shoulders are symptomatic on 
extended use.  The alleged weakness, however, has not been 
clinically confirmed.  In view of such evidence, the Board 
finds that he is entitled to a 10 percent rating for each 
shoulder pursuant to Diagnostic Code 5003.  Accordingly, the 
claim for increase for the bilateral shoulder disability is, 
to this extent, allowed.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration has also been accorded the benefit of the doubt 
doctrine.  



ORDER

A 10 rating for traumatic arthritis of the right shoulder is 
granted, consistent with the criteria that govern the payment 
of monetary awards.

A 10 percent rating for traumatic arthritis of the left 
shoulder is granted, consistent with the criteria that govern 
the payment of monetary awards. 


REMAND

The veteran has testified that he is treated by Dr. Robert 
Brinson for his gastrointestinal problems.  The record 
includes a colonoscopy and biopsy report prepared for Dr. 
Brinson in 1997, but does not include other treatment records 
from this physician.  All such records must be obtained for 
the claim is decided.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

Accordingly, this case is REMANDED for the following actions:

The RO should obtain all clinical 
treatment records from Robert R. Brinson, 
M.D., from September 1996 to the present.  
These records, if any, should be 
associated with the veteran's claims 
file.  


When the requested development has been completed, the case 
should again be reviewed by the RO.  Any further development 
deemed necessary by the RO should be performed.  Unless the 
veteran is satisfied with any favorable outcome and withdraws 
his appeal, the case then should be returned to the Board 
after compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


